In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-406 CV

____________________


CRAIG BARRUM AND MICHELE BARRUM, Appellants


V.


THOMAS J. LAWRIE, ET AL., Appellees




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 02-01-00525




MEMORANDUM OPINION (1)
	The appellants, Craig Barrum and Michelle Barrum, and the appellees, Thomas J.
Lawrie, Sindy Parsons, and The Woodlands & Spring Realty, Inc. d/b/a Remax The
Woodlands & Spring, filed a joint motion to dismiss this appeal.  The parties allege they
have resolved all disputes and agreed to dismiss this appeal.  The Court finds that the
motion is voluntarily made by the parties through their attorneys of record prior to any
decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(2).
	It is, therefore, ordered that the motion to dismiss be granted and the appeal is
therefore dismissed.  All costs are assessed against the incurring party.
	APPEAL DISMISSED. 
								PER CURIAM
Opinion Delivered March 24, 2005
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.